Citation Nr: 1132512	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), general anxiety disorder and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to December 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's claim for service connection for PTSD.

The Board remanded the instant matter in May 2009 and in December 2009.

A veteran's claim for service connection is deemed to be for a disability manifested by the symptoms he experiences, regardless of how those symptoms are diagnosed. Hence, a claim for service connection for PTSD would encompass any diagnosed psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's claim for service connection for PTSD has been restyled to include all diagnosed psychiatric disorders.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the instant claim in May 2009 and December 2009 to allow a VA examination to be conducted and to afford the Veteran psychological testing. 

The Veteran was afforded VA examinations in July 2009 and May 2010.  The examiners essentially concluded that the Veteran did not have a current acquired psychiatric disability, because he denied any current symptomatology.  The examiners did note; however, that the Veteran had been given psychiatric diagnoses in the past (some of which were subsequent to the current claim for benefits).

An August 2004 VA outpatient clinic note indicates that the Veteran was given a differential diagnosis of PTSD versus depression not otherwise specified.  A VA psychiatrist diagnosed PTSD during treatment in March 2007.  In July 2006, the Veteran was given diagnoses of PTSD and generalized anxiety disorder.  On VA examination in April 2006, the psychologist who conducted the May 2010, examination diagnosed a mood disorder but also opined that he did not find psychiatric disturbances.  

The requirement for a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While it is clear that the examiners who conducted the 2009 and 2010 examinations found no current acquired psychiatric disability, it is not clear whether they found the prior diagnoses to be incorrect or instead that the previously diagnosed psychiatric disabilities were in remission.  In accordance with McClain, the Board must seek clarification.

In September 2010, the AMC sought to afford the Veteran the psychological testing directed by the Board.  The Veteran failed, without explanation to report for the testing.  Where a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original claim, the claim will be decided on the basis of the evidence of record.  38 C.F.R. § 3.655(a)-(b) (2010).

In this case, if the previous examination providers are able to provide additional opinions, the psychological testing might not be necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the psychiatrist and psychologist who provided the July 2009 and May 2010 examinations to review the claims folder and provide the answers to the following questions:  

Has the Veteran had an acquired psychiatric disability at any time since filing his claim for service connection in November 2004 (the examiners should note the psychiatric diagnoses provided during this period)?

If the Veteran had PTSD at any time since filing his claim, what stressor supports the diagnosis?  

If the Veteran had a psychiatric disability other than PTSD at any time since November 2004, was the disability related to a disease or injury in active duty service (including stressors such as combat).  

The examiners should provide reasons for these opinions. 

If any requested opinion cannot be provided without resort to speculation, the examiner should provide reasons as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board .has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


